Exhibit 21 Affiliates and Subsidiaries of Wisconsin Public Service Corporation December 31, 2008 Wisconsin Public Service Corporation+ WPS Leasing, Inc.+ Wisconsin Valley Improvement Company (27.1% ownership) + Wisconsin River Power Company (50% ownership)+ WPS Investments, LLC (approximately 14.11% ownership)+ American Transmission Company LLC (approximately 34.06% ownership)+ ATC Management Inc. (32.11% ownership)+ All affiliated companies listed are 100% owned except asnoted otherwise. + Formed under Wisconsin law
